BILL OF COSTS

TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                           No. 14-13-00117-CV

                          MEMC Pasadena, Inc.

                                    v.

          Riddle Power, LLC and Triad Electric and Controls, Inc.

     (No. 2008-11010 IN 151ST DISTRICT COURT OF HARRIS COUNTY)


  TYPE OF FEE       CHARGES       PAID/DUE          STATUS          PAID BY
     MT FEE           $10.00      07/02/2014        E-PAID           ANT
     MT FEE           $10.00      06/16/2014        E-PAID           APE
     MT FEE           $10.00      06/13/2014        E-PAID           APE
     MT FEE           $10.00      06/12/2014        E-PAID           APE
     MT FEE           $10.00      05/06/2014        E-PAID           APE
     MT FEE           $10.00      05/05/2014        E-PAID           APE
     MT FEE           $10.00      04/07/2014        E-PAID           APE
     MT FEE           $10.00      04/04/2014        E-PAID           APE
     MT FEE           $10.00      03/05/2014        E-PAID           ANT
     MT FEE           $10.00      02/06/2014        E-PAID           ANT
  RPT RECORD         $239.20      01/06/2014       NOT PAID          ANT
     MT FEE           $10.00      11/22/2013        E-PAID           ANT
  E-TXGOV FEE          $5.00      11/22/2013        E-PAID           ANT
  E-TXGOV FEE          $5.00      11/22/2013        E-PAID           ANT
     MT FEE           $10.00      11/21/2013        E-PAID           ANT
  E-TXGOV FEE          $5.00      11/21/2013        E-PAID           ANT
  RPT RECORD        $11,716.00    10/22/2013         PAID            ANT
  RPT RECORD         $371.50      08/26/2013       NOT PAID          ANT
  E-TXGOV FEE          $5.00      05/10/2013        E-PAID           APE
  RPT RECORD        $1,200.00     05/07/2013         PAID            ANT
  E-TXGOV FEE          $5.00      05/06/2013        E-PAID           ANT
CLERK'S RECORD      $1,137.00     03/21/2013         PAID            ANT
   FILING FEE        $175.00      02/21/2013        E-PAID           ANT
  E-TXGOV FEE          $5.00      02/21/2013        E-PAID           ANT
  E-TXGOV FEE          $5.00      02/21/2013        E-PAID           ANT
The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                 are $14,993.70.


Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                           IN TESTIMONY WHEREOF, witness
                                           my hand and the Seal of the COURT
                                           OF APPEALS for the Fourteenth District
                                           of Texas, October 19, 2015.